Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1714 Page 1 of 10
                                                                                 FILED
                                                                          2021 MAY 10 PM 2:26
                                                                                CLERK
                                                                          U.S. DISTRICT COURT


            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


 PODIUM CORPORATION INC.,                             MEMORANDUM DECISION AND
                                                      ORDER GRANTING IN PART AND
                Plaintiff,                            DENYING IN PART DEFENDANT’S
                                                      MOTION FOR PROTECTIVE
 v.                                                   ORDER (DOC. NO. 70), GRANTING
                                                      DEFENDANT’S MOTION TO SEAL
 CHEKKIT GEOLOCATION SERVICES, INC.;                  (DOC. NO. 69), AND GRANTING
 EUGENE TAGLE; MYLES HIEBERT; DANIEL                  DEFENDANT’S SHORT FORM
 FAYLE; LEE KLIMPKE; and EMILY FRANZ-                 DISCOVERY MOTION
 LIEN,                                                (DOC. NO. 77)

                Defendants.                           Case No. 2:20-cv-00352-JNP-DAO

                                                      Judge Jill N. Parrish

                                                      Magistrate Judge Daphne A. Oberg


        Before the court are Defendant Chekkit Geolocation Services, Inc.’s (“Chekkit”) Motion

 for Protective Order (“Mot. for Protective Order,” Doc. No. 70), Motion for Leave to File Under

 Seal Exhibits 1–33 to Defendant’s Motion for Productive Order (“Mot. to Seal,” Doc. No. 69),

 and Rule 37-1 Short Form Discovery Motion re: Request for Production No. 23 (“Disc. Mot.,”

 Doc. No. 77). The court held a hearing on these motions on May 5, 2021. For the reasons stated

 at the hearing and set forth below, the court GRANTS in part and DENIES in part the motion for

 a protective order (Doc. No. 70), GRANTS the motion to seal (Doc. No. 69), and GRANTS the

 discovery motion (Doc. No. 77).




                                                1
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1715 Page 2 of 10




     A. Motion for Protective Order (Doc. No. 70)

        Plaintiff Podium Corporation Inc. (“Podium”) and Chekkit are competing companies

 which sell software products, platforms, and services to businesses to help manage customer

 interactions. (See Am. Compl. ¶¶ 6, 8, 18, 27, 29, Doc. No. 83.) Podium brought this action

 against Chekkit for copyright and trademark infringement, unfair competition, intentional

 interference with economic relations, and related claims. 1 (Id. ¶ 1.) Podium alleges Chekkit

 employees used a false identity and posed as a fake customer of Podium in order to fraudulently

 gain access to Podium’s products and services, steal Podium’s intellectual property, and solicit

 away Podium’s customers. (Id. ¶ 2.)

        In its motion for a protective order, Chekkit seeks to maintain its “Attorneys’ Eyes Only”

 (“AEO”) designation of documents containing internal communications between Chekkit

 employees through the messaging application, Slack. (Mot. for Protective Order 1–2, Doc. No.

 70.) The documents at issue total 156 pages and were filed under seal as Exhibits 1 through 33

 to the motion. (Sealed Exs. 1–33 to Mot. for Protective Order, Doc. Nos. 71-1–71-33.) Podium

 opposes the AEO designation. (Pl.’s Short Form Opp’n to Def.’s Mot. for Protective Order

 (“Opp’n to Mot. for Protective Order”) 1, Doc. No. 72.)

        Chekkit has the burden of demonstrating good cause to designate the documents at issue

 as AEO. See Fed. R. Civ. P. 26(c)(1); see also Martinez v. City of Ogden, No. 1:08-cv-00087,

 2009 U.S. Dist. LEXIS 12270, at *5 (D. Utah Feb. 17, 2009) (unpublished) (“The party seeking

 a protective order has the burden to demonstrate good cause.” (citation omitted)). “Attorney’s-


 1
  Podium recently filed an amended complaint adding four new defendants. (Am. Compl., Doc.
 No. 83.) Those defendants have not yet appeared in the case.



                                                 2
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1716 Page 3 of 10




 eyes-only protection is usually employed to protect against business harm that would result from

 disclosure of sensitive documents to a competitor.” Martinez, 2009 U.S. Dist. LEXIS 12270, at

 *7. “Where trade secrets or other confidential commercial information is involved, the court will

 balance the risk of disclosure to competitors against the risk that a protective order will impair

 prosecution or defense of the claims.” Nutratech, Inc. v. Syntech Int’l, Inc., 242 F.R.D. 552, 555

 (C.D. Cal. 2007) (citing Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir.

 1992)). The party resisting disclosure “must first establish that the information sought is a trade

 secret and then demonstrate that its disclosure might be harmful.” Centurion Indus. v. Steurer,

 665 F.2d 323, 325 (10th Cir. 1981) (footnote omitted).

        Chekkit asserts the Slack messages are properly designated as AEO because they

 “contain sensitive and competitive business information, including but not limited to identifying

 information for Chekkit’s potential and actual customers or partners, information regarding

 product pricing, and conversations regarding product development and strategic planning.”

 (Mot. for Protective Order 5, Doc. No. 70.) Chekkit argues removing the AEO designations on

 the Slack messages would cause business harm because this would give Podium, a direct

 competitor, an inside view of Chekkit’s business strategies, product discussions, pricing, and

 customer identities. (Id. at 5–6.) Chekkit further argues it would be impractical to designate

 only portions of documents as AEO because protectable information is peppered throughout.

 (Def.’s Reply in Support of Mot. for Protective Order (“Reply”) 3, Doc. No. 81.)

        Podium argues the blanket AEO designation of these documents is improper because

 most pages “contain no references to specific customers, pricing, trade secrets, or other

 protectable information.” (Opp’n to Mot. for Protective Order 2, Doc. No. 72.) Podium also



                                                   3
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1717 Page 4 of 10




 argues the documents include admissions of wrongdoing by Chekkit employees which relate to

 Podium’s claims in this action. (Id.) Podium contends these messages do not warrant AEO

 protection, and the AEO designation hinders the ability of Podium’s counsel to confer with

 Podium regarding critical facts in this case. (Id.)

        Chekkit has failed to demonstrate good cause to designate the entirety of the documents

 at issue as AEO. The documents contain extensive references to Podium, including references

 directly related to Podium’s allegations that Chekkit employees posed as a fake Podium

 customer, copied features of Podium’s products and services, and targeted Podium’s customers.

 These discussions are relevant to Podium’s claims, and a protective order denying Podium access

 to this information would likely impair Podium’s prosecution of the case. Moreover, the

 majority of these discussions do not contain specific references to customer identities, pricing, or

 other technical or financial information which could qualify as trade secrets. Chekkit has not

 articulated how disclosure of these discussions would result in business harm, rather than simply

 potential harm to their position in this litigation. Thus, for discussions concerning Podium which

 do not reveal customer identities or pricing, the risk of business harm to Chekkit from disclosing

 the information is outweighed by the risk that a protective order would impair Podium’s

 prosecution of the case.

        Nevertheless, AEO protection is warranted for some portions of the documents at issue.

 First, good cause exists to designate customer identities and pricing information as AEO. This is

 the type of confidential business information which is typically granted AEO protection, and the

 risk of disclosure outweighs the risk of impairing Podium’s prosecution of the case. Where such




                                                   4
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1718 Page 5 of 10




 information is found within a discussion referencing Podium, the AEO designation may be

 maintained only for this specific information, and not for the surrounding discussion.

        Second, good cause exists to designate as AEO the portions of the documents which do

 not contain any reference to Podium or are unrelated to the allegations in this case. Podium’s

 prosecution of the case will not be impaired by denying it access to messages which are wholly

 unrelated to its allegations. For these portions, Chekkit’s interest in protecting its internal

 communications from disclosure to a competitor outweighs any risk of impairment to Podium’s

 prosecution of the case. Thus, the AEO designation may be maintained for the portions of the

 documents which do not reference Podium or are unrelated to the allegations in this case.

        For these reasons, Chekkit’s motion for protective order (Doc. No. 70) is GRANTED in

 part and DENIED in part. By June 4, 2021, Chekkit shall review and redesignate the documents

 at issue in accordance with this order. Chekkit shall remove the AEO designation from the

 portions of the documents which reference Podium or are related to the allegations in this case,

 but it may maintain the AEO designation for specific references to customer identities and

 pricing and for portions of the documents which do not reference Podium. The redesignated

 portions may be designated as “confidential” where appropriate. Thereafter, if disputes remain

 regarding the scope of the AEO designations which the parties are unable to resolve after

 meaningfully meeting and conferring, either party may file a new motion with the court to

 address the specific areas of dispute.

    B. Motion to Seal (Doc. No. 69)

        Chekkit seeks leave to file Exhibits 1 through 33 to the motion for protective order under

 seal on the basis that those documents contain internal Chekkit communications regarding



                                                   5
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1719 Page 6 of 10




 Chekkit’s actual or potential customers or partners, confidential pricing information, internal

 business strategies, non-public comparisons of competitors’ products, and/or product planning.

 (Mot. to Seal 1, Doc. No. 69.) Podium did not file an opposition to the motion to seal, and

 Podium confirmed at the hearing it does not oppose maintaining these documents under seal.

 Although the court has ordered Chekkit to remove the AEO designation from portions of the

 documents, this order permits Chekkit to redesignate the documents as “confidential.” For the

 reasons stated in Chekkit’s motion, good cause exists to maintain the exhibits under seal.

 Accordingly, the motion to seal is GRANTED and Exhibits 1 through 33 (Doc. Nos. 71-1–71-

 33) shall remain sealed.

        The opposition and reply briefs to the motion for protective order were filed with

 redactions to the portions describing or quoting from Exhibits 1 through 33, (Doc. Nos. 72 &

 81), and the unredacted versions of the briefs were filed under seal, (Doc. Nos. 74 and 82).

 Motions to seal those portions of the briefs are pending. (Doc. Nos. 73, 76, & 80.) The parties

 are ORDERED to meet and confer regarding whether the unredacted versions of the opposition

 and reply briefs may be unsealed in their entirety, or whether more limited redactions are

 appropriate. By June 4, 2021, the parties shall file joint or separate statements regarding their

 positions on this issue.

    C. Discovery Motion (Doc. No. 77)

        In its discovery motion, Chekkit seeks an order compelling Podium to produce

 documents responsive to a narrowed version of Request for Production (“RFP”) 23. (Disc. Mot.

 1–2, Doc. No. 77.) RFP 23 asks Podium to produce “[d]ocuments sufficient to show all

 customers that have left Podium since January 1, 2016.” (Ex. 1 to Disc. Mot., Def.’s Second Set



                                                  6
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1720 Page 7 of 10




 of Disc. Reqs. to Pl. 7, Doc. No. 77-1.) Podium objected based on relevance and declined to

 produce responsive documents. (Ex. 2 to Disc. Mot., Pl.’s Objs. & Resps. to Def.’s Second Set

 of Disc. Reqs. to Pl. 8, Doc. No. 77-2.) During the parties’ conferrals, Chekkit agreed to narrow

 the request to “documents sufficient to show the number and percentage of its customers that left

 Podium on a monthly basis from January 1, 2016 to the present.” (Ex. 3 to Mot., Email from

 Jose Abarca to Derek Kearl, et al. (March 15, 2021), Doc. No. 77-3.) Podium declined. (Ex. 4

 to Mot., Email from John Perez to Jose Abarca, et al. (March 31, 2021), Doc. No. 77-4.)

        Rule 26 of the Federal Rules of Civil Procedure permits discovery “regarding any

 nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

 needs of the case.” Fed. R. Civ. P. 26(b)(1). Podium has asserted claims against Chekkit for

 copyright and trademark infringement, unfair competition, intentional interference with

 economic relations, and related claims, alleging Chekkit unlawfully copied and used Podium’s

 intellectual property in order to sell competing products and services and solicit away Podium’s

 customers. (See Am. Compl. ¶¶ 2, 63–106, Doc. No. 83.)

        Chekkit argues Podium’s customer turnover rate is relevant to the causation element of

 Podium’s unfair competition claim. (Disc. Mot. 2, Doc. No. 77.) Chekkit intends to refute this

 element by showing Podium’s customers left because they were not satisfied with Podium’s

 service, products, and pricing—not because of the alleged unfair competition by Chekkit. (Id.)

 Chekkit argues the turnover rate before and after the alleged unfair competition occurred is

 relevant to whether Podium’s customers left as a result of Chekkit’s conduct. (Id.)

        Podium asserts documents regarding customers with no link to Chekkit are not relevant

 to the unfair competition claim because they “say nothing of how theft of Podium’s information



                                                  7
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1721 Page 8 of 10




 may have contributed to customer decisions to leave Podium,” and “will not absolve Chekkit

 from liability.” (Opp’n to Disc. Mot. 2, Doc. No. 79.) Podium argues RFP 23 is based on

 speculation and conjecture and would only confuse the issues because Chekkit “would have to

 make various unfounded assumptions regarding the actual reasons for each customer’s

 departure.” (Id.) According to Podium, the only relevant documents would be communications

 with customers who migrated from Podium to Chekkit, which Podium represents it has already

 agreed to produce. (Id. at 3.) Finally, Podium argues the request for documents going back to

 2016 is not proportional because Podium’s claims pertain to Chekkit’s activities starting in 2018.

 (Id.)

         Viewed in light of Podium’s claims and Chekkit’s defenses, the requested documents

 showing the number and percentage of customers who left Podium on a monthly basis from 2016

 to the present are relevant. Podium alleges it lost customers due to Chekkit’s unfair competition,

 theft of intellectual property, and intentional interference, and that it suffered damages as a

 result. (See Am. Compl. ¶¶ 2, 30–32, 104–105.) Podium’s turnover rate before and after these

 alleged activities occurred is relevant to causation and damages because, if the turnover rate did

 not change, this could support Chekkit’s argument that customers left Podium for other reasons.

 RFP 23 is not based on speculation or conjecture, but is directly relevant to Podium’s claims that

 it has lost customers as a result of Chekkit’s activities. The fact that additional information may

 be needed to determine the precise reasons for each customers’ departure does not render the

 overall turnover rate irrelevant. The inquiry at this stage is not whether the requested documents

 would be admissible or persuasive at trial, but merely whether they fall within the broad scope of




                                                   8
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1722 Page 9 of 10




 discovery permitted under Rule 26. Chekkit’s request for customer turnover data meets this

 standard.

         The timeframe of the request—from 2016 to the present—is also relevant and

 proportional to the needs of the case. The turnover rate both before and after Chekkit’s alleged

 unlawful conduct is relevant for the reasons set forth above. Chekkit’s request for information

 going back two years before these allegations is reasonable in order to provide a useful

 comparison, and it is not unduly burdensome in light of its direct relevance to the issues in this

 case.

         For these reasons, the court GRANTS Chekkit’s discovery motion (Doc. No. 77) and

 ORDERS Podium to produce documents showing the number and percentage of its customers

 who left Podium on a monthly basis from January 1, 2016 to the present, by June 4, 2021.

    D. Conclusion

         The court GRANTS in part and DENIES in part the motion for protective order (Doc.

 No. 70), GRANTS the motion to seal (Doc. No. 69), GRANTS the discovery motion (Doc. No.

 77), and ORDERS as follows:

         1.     By June 4, 2021, Chekkit shall review and redesignate the documents filed as

 Exhibits 1 through 33 in accordance with this order. Chekkit shall remove the AEO designation

 from the portions of the documents referencing Podium or relating to the allegations in this case,

 but it may maintain the AEO designation for specific references to customer identities and

 pricing and for portions of the documents which do not reference Podium. The redesignated

 portions may be designated as “confidential” where appropriate. If disputes remain regarding the

 scope of the AEO designations, which the parties are unable to resolve after meaningfully



                                                  9
Case 2:20-cv-00352-JNP-DAO Document 98 Filed 05/10/21 PageID.1723 Page 10 of 10




  meeting and conferring, either party may file a new motion with the court to address the specific

  areas of dispute.

         2.      The parties shall meet and confer regarding whether the unredacted versions of

  the opposition and reply briefs to the motion for protective order may be unsealed in their

  entirety, or whether more limited redactions are appropriate. By June 4, 2021, the parties shall

  file joint or separate statements regarding their positions on this issue.

         3.      By June 4, 2021, Podium shall produce documents responsive to RFP 23 showing

  the number and percentage of its customers who left Podium on a monthly basis from January 1,

  2016 to the present.

         DATED this 10th day of May, 2021.

                                                 BY THE COURT:


                                                 _________________________________________
                                                 Daphne A. Oberg
                                                 United States Magistrate Judge




                                                    10
